—Order, Supreme Court, New York County (Walter Tolub, J.), entered March 10, 1995, which granted third-party defendants’ motion to sever the third-party action, unanimously affirmed, without costs.
Severance of the third-party action was a proper exercise of discretion under CPLR 1010 in view of the prejudice caused by the third-party plaintiffs disclosure delays (see, Blechman v Peiser’s & Sons, 186 AD2d 50, 51-52), notwithstanding the desirability of trying these cases together. Third-party plaintiffs noncompliance with the prior order denying a severance negated any law of the case effect that that order might have had *234(see, Kaplan v Einy, 209 AD2d 248, 252). Concur — Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.